Citation Nr: 1007536	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had honorable active service from April 1987 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In February 2004, the Board remanded the case for further 
development.  In October 2005, the RO continued the denial of 
service connection for an upper back disability.  In a May 
2006 decision, the Board denied the Veteran's claim of 
entitlement to service connection for an upper back 
disability.  The Veteran appealed that decision to the United 
Stated Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision by the Court date in September 2008 the 
Board's decision was vacated and remanded for further 
adjudication consistent with the Court's decision.


FINDING OF FACT

A chronic upper back disability was not exhibited in service 
and a preponderance of the evidence is against a finding that 
any current upper back disability is otherwise related to the 
Veteran's active military service.


CONCLUSION OF LAW

An upper back disability was not incurred in or aggravated 
during active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by a letter dated March 2004.  The 
letter, from the Appeals Management Center (AMC), informed 
the Veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  It 
noted the elements necessary to establish service connection.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records, private and VA medical reports, which will be 
addressed as pertinent.  Pursuant to the Board's February 
2004 remand, the AMC requested medical records pertinent to 
the treatment of his herniated nucleus pulposus at T4-5 since 
May 2000.  The AMC subsequently received VA outpatient 
treatment records dated August 1996 to December 2004.  He was 
afforded a VA examination.  In addition, neither the Veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim. The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the Veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record, issuing a supplemental statement 
of the case (SSOC) in October 2005.  The notice was provided 
to the Veteran prior to the readjudication, and he has not 
been prejudiced by the timing or content of the notice.  The 
content of the notice provided to the Veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
Veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the Veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and, in light of the ultimate denial 
of the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the Veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the Veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, the following must be present: (1) Medical 
evidence of a current disability; (2) Medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) Medical evidence 
of a connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitiz v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence ... is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

The Veteran contends that his current upper back disability 
is related to an injury he sustained while doing physical 
exercises in service in June 1990.  However, as discussed 
below, service medical records do not reflect that the 
Veteran exhibited a chronic upper back disability in service, 
no medical evidence of record associates the Veteran's 
current upper back disability with service, and a medical 
opinion concludes that the Veteran's current disability was 
not likely caused by an inservice injury.

The Veteran's February 1987 enlistment examination report is 
negative for any history of back problems or pain.  Service 
treatment records dated July 1990 show that the Veteran 
complained of middle and upper back pain, which had onset two 
weeks earlier.  The assessment was muscle strain.  The doctor 
recommended Tylenol and ice massages.  During a medical 
examination at separation from service in August 1990, the 
Veteran noted having had recurrent back pain, but spine and 
musculoskeletal systems were normal.  

During the years after service the Veteran was seen on 
several occasions for lower back pain as reflected in medical 
reports dated in August 1993 and July 1996; there was no 
showing of upper back disability.  An April 1997 VA 
outpatient record attributes the Veteran's back pain to a 
pulled muscle.  In October 1998, a VA physician noted that 
the Veteran had no acute pain, walked with a normal gait, and 
had excellent leg strength and no atrophy.  A January 1999 VA 
treatment record notes muscle injury.  In June 1999, a VA 
examination found the Veteran's thoracic spine to be normal, 
with no atrophy, loss of muscle or loss of power, and normal 
movement with some tenderness.  X-rays of the thoracic spine 
were normal.  

In July 1999, a private MRI identified a "very small" 
central focal disk herniations at T4-5, with no significant 
degenerative changes and no indications of masses, acute 
compressions, or additional abnormalities.  The physician 
notes that the T-4 and T-5 disc herniations are the source of 
the Veteran's disability and his pain.  An August 2000 MRI of 
the Veteran's thoracic spine was noted to show central focal 
disc herniation at T4-5, negative lumbar spine.  A February 
2001 VA neurosurgeon noted a mid-thoracic protrusion as the 
likely source of the Veteran's back pain, but found that the 
Veteran had normal strength.  A VA outpatient treatment 
record dated November 2001 notes that an August 31, 2001 MRI 
of the Veteran's thoracic and lumbar spine shows no 
herniation, stenosis or narrowing of the T4 vertabrae, and 
etiology undetermined.  A September 2003 MRI is noted to show 
diffuse internal disc hypertrophy.  

The Veteran has proffered testimony and statements in support 
of his claim for service connection for an upper back 
disability.  In a private medical statement of November 1991, 
the Veteran gave a history of injuries sustained in June 1990 
while doing stretching exercises while enlisted in the Army.  
In July 1996, during a private medical examination the 
Veteran reported that in June 1990 he was doing physical 
fitness, he woke up with back pain.  He went to medics and 
was treated with medication and was discharged two months 
after that.  He stated that he has had back pain since then.  
He complained of thoracic and lumbar spine pain.  Following 
an examination that revealed essentially normal findings, the 
physician concluded that the Veteran did not have any type of 
back problem and it should not be service related.  In June 
2000 the Veteran noted that he had always reported, in 
service and since service, that he had back pain; and, he 
believed that the pain in his middle back and lower back is 
due to service and that the herniation in his thoracic spine 
is the source of nine to ten years of pain.  

In April 2005, a VA examination was conducted pursuant to the 
Board's February 2004 remand.  During the examination the 
Veteran reported that he injured his low back and thoracic 
spine during active duty service.  It was also noted that he 
had an automobile accident in 1991 as the driver and injured 
his back and neck, which lasted three months.  Following 
examination of the Veteran and a review of the claims folder, 
the examiner diagnosed degenerative joint disease of the 
thoracic spine at T8-10 and opined that the Veteran's current 
upper back disability is less likely as not a result of an in 
service injury.  The rationale for his opinion was that the 
Veteran had a twisting injury to the thoracic and lumbar 
spine and x-rays reveal progressive spine aging with lateral 
recess and resulting nerve narrowing.  This opinion is highly 
probative since it included a longitudinal review of the 
record, a medical history provided by the Veteran and a 
thorough physical examination.  In addition, the examiner 
provided a rationale for his opinion.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).

In essence, the Veteran's in-service upper back muscle strain 
appears to have been acute and transitory with no lasting 
residuals.  No muscle strain or other upper back disability 
was found on separation examination and there is no current 
diagnosis of muscle strain of the upper back.  There is no 
competent medical evidence associating a current upper back 
disability with the Veteran's in-service upper back 
complaints.  In fact, a private physician that examined the 
Veteran in July 1996 noted that he did not find the Veteran 
to have any type of back problem.  He further noted that he 
did not think it was a service-related problem.  Thus, a 
finding of service connection must be denied.

The Board has considered the Veteran's testimony and 
statements that he has had back pain during and since active 
duty service.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While 
the Veteran is competent to describe what he observes, he, as 
a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that the current upper back 
disability is related to an incident in service) because he 
has not been shown to have the requisite medical expertise.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The Board finds that the reported history of continued 
symptoms since active service is inconsistent with the 
remaining evidence of record, including some of the Veteran's 
own statements.  To the extent that the Veteran is claiming 
continued symptoms of an upper back disability since service 
due to an in service incident, his statements are not 
credible.  While he indicated that he had or had had back 
pain at the time of his service discharge, the spine and 
musculoskeletal system were normal on examination.  It was 
reported on the recent VA examination that the Veteran 
injured his back and neck in a motor vehicle accident 1991, 
but that the injury only lasted about 3 months.  There is no 
explanation how the Veteran could differentiate an acute post 
service injury to the same anatomical area and a chronic pain 
from an inservice injury that preceded the 1991 accident and 
continued after the 1991 injury subsided.  

The Board finds that his testimony regarding continuity of 
symptomatology is not convincing.  Even if the Veteran could 
distinguish neck pain in service and neck pain from a post 
service incident, the fact that he had neck pain (as opposed 
to an underlying disability) does not establish that upper 
back disability had its onset in service.  He was not 
diagnosed with thoracic spine disability until nine years 
after discharge from service, and eight years after his back 
and neck were injured in a post-service automobile accident.  
Moreover, the 2005 VA examiner concluded that the current 
spine disability was not likely the result of trauma but of 
aging.  The Veteran is competent to comment on his symptoms, 
but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).



Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304; Gilbert, supra.  


ORDER

Entitlement to service connection for an upper back 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


